Citation Nr: 1708329	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-15 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a right total knee replacement surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1978 to December 1981 and from December 1982 to December 1985. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2015, the Board denied the issue on appeal.  In February 2016, the Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2016 Order pursuant to a November 2016 Joint Motion for Partial Remand (JMPR), the Court vacated and remanded the part of Board's decision denying an increased rating for the right total knee replacement.  The case is once again before the Board.  

In February 2017, additional VA treatment records were added to the claims file.  Subsequently in February 2017, the Veteran's representative submitted a waiver of RO consideration of that evidence.  The Board has accepted this evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2016).


FINDING OF FACT

The Veteran's post-surgical right total knee replacement has been manifested by chronic residuals consisting of severe painful motion and weakness.


CONCLUSION OF LAW

The criteria for a rating of 60 percent, but no higher, for right total knee replacement have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.71a, Diagnostic Code 5055 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, VCAA notice was provided by a July 2012 letter.  The case was last readjudicated in a March 2015 supplemental statement of the case.  The Board finds that the Veteran has received notice compliant with the VCAA.  

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records and service personnel records are on file, as are various post-service medical records.  Additionally, the Veteran was provided with VA examinations for his claim in August 2014 and December 2014.  The examinations were performed by medical professionals, included interviews with the Veteran, and addressed the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disability has worsened in severity since the most recent VA examination.  Rather, they merely argue that the disability warrants a higher rating than currently assigned for the appeal period in question.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

The Board has also considered the decision of the Court in Correia v. McDonald, 28 Vet. App. 158 (2016).  In Correia, the Court found that 38 C.F.R. § 4.59 requires that VA joint examinations must, where possible, include range of motion results for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Id. at 168-169.  The Board observes that the VA examinations of record do not expressly note that range of motion testing was conducted in the areas required by Correia.  However, in this decision, the Board is granting a 60 percent rating from October 1, 2012, the earliest available date during the appeal period following the Veteran's convalescence from surgery, during which time he was in receipt of a 100 percent rating.  The only higher rating available, the 100 percent rating, is not based on limitation of motion.  That total rating is only available for a limited one-year following implantation of a prosthesis.  Higher ratings are not available for the knee even on the basis of amputation.  Thus, a remand for a new VA examination in light of Correia would serve no useful purpose.  The examination findings and the examination reports are adequate to decide the case.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran has not alleged any deficiency in the VA's actions to fulfill the duty to notify or assist.  After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II. Analysis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities (Rating Schedule), which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The determination of whether an increased disability rating is warranted is to be based on a review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

The Board has considered the entire record, including the Veteran's VA clinical records.  These show complaints and treatment, which will not be referenced in detail.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will discuss the evidence pertinent to the rating criteria and the current disability.

In September 2011 rating decision, the RO granted the Veteran's petition for a temporary total disability rating based on a need for convalescence following the August 15, 2011 prosthetic replacement of the right knee joint.  The temporary rating of 100 percent disabling was made effective from August 15, 2011, to continue for 13 months following the surgical procedure; a 30 percent rating was assigned effective October 1, 2012 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5055.  The 30 percent rating was continued in a subsequent rating decision issued in June 2012, from which the Veteran appealed.

Diagnostic Code 5055 provides the rating criteria for the prosthetic replacement of a knee joint.  Under this code, for one year following implantation, the knee joint warrants an evaluation of 100 percent.  38 C.F.R. § 4.71.  Thereafter, where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity, a 60 percent evaluation is warranted.  Id.  Where there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs that they are to be rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  The minimum evaluation for the residuals of the prosthetic replacement of a knee joint is 30 percent. 

The words "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue. 

Under Diagnostic Code 5256, a 30 percent rating is warranted for ankylosis of the knee with favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating is warranted for ankylosis of the knee with flexion between 10 degrees and 20 degrees.  A 50 percent rating is warranted for ankylosis of the knee with flexion between 20 degrees and 45 degrees.  A 60 percent rating is warranted for extremely unfavorable ankylosis in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Under Diagnostic Code 5261, limitation of extension of the knee to 20 degrees warrants a 30 percent rating.  Limitation of extension to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261. 

Under Diagnostic Code 5262, impairment of the tibia and fibula with marked knee or ankle disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion, requiring a brace, warrants a 40 percent rating. 

When evaluating a musculoskeletal disability, VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995).

In reviewing the evidence, the Board observes that when the Veteran was evaluated in January 2012, a physical examination revealed right knee range of motion was from 0 to 85 degrees.  There was no erythema or deformity.  X-rays of the knee showed the prosthesis was in place with no sign of loosening or other problems.  

The Veteran failed to report to a VA examination scheduled in September 2012.  However, in November 2012, the Veteran reported right knee pain and swelling, forcing him to stay home from work and preventing him from sleeping.  He also reported experiencing discomfort while walking and difficulty ascending and descending stairs, and requiring assistance to do so. 

Upon evaluation in September 2013, the Veteran achieved a full range of motion in his knee.  There was no swelling or instability, although there was tenderness to palpation superior to patella at the quadriceps tendon.  Right knee range of motion was from 0 to 110 degrees.  Also in September 2013, the Veteran contacted a VA representative by telephone.  He stated that he was experiencing right knee pain with the knee giving way, as well as severe sharp pain when descending stairs.  An MRI in October 2013 showed evidence of bilateral total knee arthroplasties and postsurgical changes consistent with prior ACL reconstruction on the right, without evidence of acute hardware complication or acute bony abnormality.  

In August 2014, the Veteran was provided an examination for his right knee.  The examiner noted the 2011 right knee replacement and described the residuals as chronic, consisting of severe painful motion or weakness.  The examiner noted functional loss in the forms of less movement than normal, excess fatigability, and disturbance of locomotion.  Range of motion testing revealed right knee flexion to 110 degrees, with painful motion beginning at 90 degrees, and no limitation of extension or pain on extension.  Range of motion was not limited after three repetitions.  Muscle and joint stability testing was normal, and the examiner noted no subluxation or ankylosis.  The examiner noted that the Veteran requires a brace and cane for ambulation and that he is unable to engage in extended walking.  

In December 2014, the Veteran was provided with another VA knee examination.  The Veteran noted that the knee replacement had initially granted relief, but now his knee was getting worse, mostly due to swelling and pain.  He reported that he had "severe" flare-ups about twice a week, had to wear a knee brace during them, and experienced pain, swelling and heat that required packing his knee in ice.  On objective observation, the range of motion testing revealed flexion to 85 degrees with objective evidence of painful motion and extension to 0 degrees with no objective evidence of painful motion.  The Veteran's range of motion was not additionally limited by repetitive use testing.  The Veteran reported severe flare-ups occurring about twice a week lasting for couple of days.  The examiner reported that during flare-ups the Veteran's range of motion would be limited by pain, fatigue, weakness and lack of endurance.  Muscle strength testing revealed that the Veteran had a rate of strength measured a 4 out of a possible 5, for both flexion and extension.  The examiner also noted that there was evidence of pain with weight-bearing as well as pain and localized tenderness upon palpation of the joint/associated soft tissue.  The pain was located all around the knee, but it was most tender posteriorly and to the medial aspect of the knee.  The examiner did not observe any ankylosis, joint instability, tibular impairments, or meniscal conditions.  In discussing the Veteran's 2011 knee joint replacement, the examiner determined that the surgery had resulted in intermediate degrees of residual weakness, pain or limitation of motion.  He opined that the functional impact of the condition as swelling, soreness, and pain preventing the Veteran from bending down to work and then hurting more during driving.  

VA treatment records between 2012 and 2016 reflect reports of knee pain.

After review of the evidence of record, the Board finds that a rating of 60 percent, but no higher, is warranted from October 1, 2012.

Given the Veteran's credible reports of right knee pain, weakness, and instability throughout the course of the appeal, as well as the August 2014 VA examiner's statement that the residuals of the total knee arthroplasty are chronic, consisting of severe painful motion or weakness, and the August 2014 and December 2014 VA examiners' notations of functional loss, the Board finds that the Veteran's total right knee replacement most closely approximates the criteria for a 60 percent rating since October 1, 2012, the first day following the assignment of the temporary 100 percent rating for convalescence from surgery.  Although the December 2014 VA examiner indicated that the symptomatology of the right knee results in no more than an intermediate degree of residual weakness, pain, or limitation of motion - the Board finds the evidence to be least in equipoise regarding the severity of the Veteran's right knee disability, in light of the Veteran's reports of severe pain, weakness, and instability throughout the appeal period.  The benefit of the doubt in this regard is accorded to the Veteran.  See 38 C.F.R. § 4.7.; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A rating in excess of 60 percent is not warranted at any time during the course of the appeal.  Under Diagnostic Code 5055 the only higher rating available is 100 percent, which is for application only for one year following implantation of a prosthesis.  Thus, a higher rating under Diagnostic Code 5055 is unavailable.  

The Board has additionally considered a rating under the following Diagnostic Codes: 5256 (ankylosis); 5257 other impairment, including recurrent subluxation or lateral instability); 5258 (dislocated semilunar cartilage); 5259 (symptomatic removal of semilunar cartilage); 5260 (limitation of flexion); 5261 (limitation of extension); and 5263 (genu recurvatum); however, none of those Diagnostic Codes provide ratings in excess of 60 percent.  

In conclusion, the Board finds that at no time during the appeal have the criteria been met for a schedular rating in excess of 60 percent, for the right total knee replacement.  

Extraschedular Ratings and TDIU

In exceptional cases an extraschedular rating may be provided.  The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  Id.  

The Veteran's service-connected right knee disability is productive of severe pain, weakness, instability, and limited motion.  These manifestations are all contemplated in the criteria set forth for rating knee disabilities, specifically diagnostic codes 5055, 5261 and 5262, which address ankylosis, limitation of motion, and other forms of impairment of the knee.  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 also reasonably describe the Veteran's disability level, symptomatology and functional impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted.

Finally, the Veteran has not asserted that his right knee disability has rendered him unemployable, nor does the evidence suggest such.  Thus, the Board finds that a claim for a total disability rating based on individual unemployability has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A rating of 60 percent, but no higher, for right total knee replacement is granted, subject to the rules and regulations governing the payment of VA monetary benefits.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


